        Case 6:20-cv-00487-ADA Document 26-1 Filed 10/09/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                                )
BRAZOS LICENSING AND                                       )
DEVELEOPMENT,                                              )   Case Nos. 6:20-cv-00487, 00488,
                                                           )     00489, 00490, 00491, 00492,
       Plaintiff,                                          )     00493, 00494, 00495, 00496,
v.                                                         )     and 00497-ADA
                                                           )
ZTE CORPORATION, ZTE (USA), INC.,                          )
AND ZTE (TX), INC.,                                        )
                                                           )
       Defendants                                          )

                           DECLARATION OF YUMING KUANG

        The undersigned Declarant, YUMING KUANG, of lawful age, hereby declares, deposes
and states as follows, under penalty of perjury:

       1.      I am IPR Counsel for Defendant ZTE Corporation (“ZTE Corp.”) and therefore

have personal knowledge of the matters asserted in this Declaration.

       2.      ZTE Corp. has its principal place of business at ZTE Plaza, Keji Road South, Hi-

Tech Industrial Park, Nanshan District, Shenzhen, Guangdong 518057, P.R. China.

       3.      ZTE Corp. is a separate company and maintains all corporate formalities

independently of all other companies (including its direct and indirect subsidiaries), maintaining

separate books and records, separate bank accounts, and separate assets.

       4.      ZTE Corp. is a company organized under the laws of China. The books and

records of ZTE Corp. are maintained outside the United States.

       5.      ZTE Corp. does not do business in the United States and does not pay any sales,

property, or other taxes in the United States.

       6.      ZTE Corp. does not make, use, sell, offer for sale, or import into the United

States, any products or services (whether for end use, distribution, third-party demonstrations,


                                                 Page 1 of 3
         Case 6:20-cv-00487-ADA Document 26-1 Filed 10/09/20 Page 2 of 3




qualification testing, or any other commercial purpose; and whether accused in any of these

cases or not).

        7.       ZTE Corp. does not have any place of business (including without limitation any

physical place of business, any regular and established place of business, or any place of

business of ZTE Corp.) within the United States.

        8.       ZTE Corp. does not own, lease, operate, manage, maintain, or otherwise exercise

possession or control over any offices, warehouses, stores, servers, storage facilities, distribution

facilities, manufacturing facilities, or other facilities, or other real property in the United States.

        9.       ZTE Corp. does not now, and has never before, owned, leased, operated,

managed, maintained, or otherwise exercised any possession or control over any facility in

Austin, Texas. The “research-and-development center in Austin, Texas” mentioned in the 2010

article in the complaints in the above-referenced cases was not a place of business of ZTE Corp.

        10.      ZTE Corp. does not advertise or represent that it has any place of business,

address, or telephone listing in the United States.

        11.      ZTE Corp. is not registered to do business within the United States.

        12.      ZTE Corp. established ZTE (USA) Inc. as a subsidiary in 1998 for the purpose of

marketing, distributing, selling, installing, servicing and supporting telecommunications

equipment in the U.S.




                                                Page 2 of 3
Case 6:20-cv-00487-ADA Document 26-1 Filed 10/09/20 Page 3 of 3
